DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-13 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun (US 2014/0292620 A1), hereinafter referred to as Lapstun, in view of Hua et al. (US 2017/0102545 Al), hereinafter referred to as Hua.
Regarding claim 8, Lapstun discloses in a near-eye display system (See Abstract - near-eye light field display), a method comprising:
determining, at a first time, a first pose of a user's eye relative to a display panel of the near-eye display system using an eye tracking component of the near-eye display system (See FIG. 12 - tracking cameras 344; [0380] -the fixation point of the viewer is constantly tracked; and [0614] -  face detection activity periodically detects the face and eyes of the viewer (at 900) (or of each of several viewers), stores the eye positions in a datastore 930);
rendering an integral lightfield frame comprising an array of elemental images (See [0295] and FIG. 1B - Each light field frame consists of an array of light field view images 122. ); 
presenting the integral lightfield frame for display using a lenslet array associated with a first focus to the first estimated fixation plane based on the first pose of the user's eye (See[0615] - display activity periodically displays (at 926) the next light field frame 116 of the light field video 110. It optionally resamples (at 936) the light field prior to display, in particular to match the focus to the estimated fixation plane)
determining, at a second time, a second pose of the user's eye relative to the display panel using the eye tracking component, the second pose different than the first pose (See FIG. 12 - tracking cameras 344; [0380] -the fixation point of the viewer is constantly tracked; and [0614] - face detection activity periodically detects the face and eyes of the viewer (at 900) (or of each of several viewers), stores the eye positions in a datastore 930. Examiner submits that the repetition of the process is inherent in the fact that Lapstun constantly/periodically tracks the eyes of the viewer)
adjusting the first  focus to the first estimated fixation plane of the lenslet array to a second focus to the second estimated fixation plane based on the second pose of the user's eye and presenting the integral lightfield frame for display using the lenslet array, the second accommodation range different than the first accommodation range [0614] - face detection activity periodically detects the face and eyes of the viewer (at 900) (or of each of several viewers), stores the eye positions in a datastore 930. See also [0376] - output focus of each display element 210 is then adjusted for each pass according to its corresponding scene depth in that pass; [0409] - adjusting the capture focus according to the position and/or gaze of one or more viewers of a light field display 200; and [0601] - adaptively adjusting focus to maximise image sharpness in the desired direction).
a first accommodation range and a second accommodation range.
However, Hua from the same or similar endeavor of wearable display discloses a first accommodation range and a second accommodation range (See [0041] - the region of interest of the viewer, which may be detected through an eye movement tracking device, may be dynamically acquired and utilized to position the virtual reference plane accordingly FIGS 3 and 4 - depth range Z0 at a reference plane (for example the first estimated fixation plane and second estimated fixation plane in Lapstun)).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Lapstun to add the teachings of Hua as above, in order to provide the appearance to emit light and occupy the 3D
space (Hua, [0031]).
Regarding claim 10, Lapstun and Hua disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Lapstun does not explicitly disclose the method of claim 8, wherein adjusting the first accommodation range to the second accommodation range comprises:
applying a voltage to one or more lenslets in the lenslet array comprising a variable-index material to induce a change in a refractive index of the one or more lenslets, wherein the change in the refractive index causes a change in incidence angles of light entering and exiting the lenslet array.
However, Hua from the same or similar endeavor of wearable display discloses the m method of claim 8, wherein adjusting the first accommodation range to the second accommodation range comprises:
applying a voltage to one or more lenslets in the lenslet array comprising a variable-index material to induce a change in a refractive index of the one or more lenslets, wherein the change in the refractive index causes a change in incidence angles of light entering and exiting the lenslet array (See [0041] - vari-focal element 728 ).
The motivation for combining Lapstun and Hua has been discussed in connection with claim 8, above. 
Regarding claim 11, Lapstun and Hua disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Lapstun does not explicitly disclose method of claim 8, wherein adjusting the first accommodation range to the second accommodation range comprises:
applying a voltage to a variable-index material associated with a first portion of the lenslet array to induce a change in a refractive index of the variable-index material.
However, Hua from the same or similar endeavor of wearable display discloses method of claim 8, wherein adjusting the first accommodation range to the second accommodation range comprises:
applying a voltage to a variable-index material associated with a first portion of the lenslet array to induce a change in a refractive index of the variable-index material (See [0041] - vari-focal element 728 ).
Further, Lapstun does not explicitly discloses a first portion of the lenslet array is independently addressable relative to a second portion of the lenslet array, and further wherein the change in the refractive index causes a change in incidence angles of light entering and exiting the first portion without changing the incidence angles of light entering and exiting the second portion of the lenslet array (See FIGS 13A and 13B - irst fixed-focus positive lens 400, a variable-focus negative lens 406, and a second fixed-focus positive lens 412)
The motivation for combining Lapstun and Hua has been discussed in connection with claim 8, above. 
Regarding claim 12, Lapstun and Hua disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Lapstun does not explicitly disclose the method of claim 8, further comprising:
identifying a virtual depth of an object focused on by the first pose of the user's eye relative to virtual depths of other objects within the integral lightfield frame; and
calculating the first accommodation range so that a refractive index of the lenslet array presents other objects at virtual depths within the first accommodation range to be in focus..
However, Hua from the same or similar endeavor of wearable display discloses the method of claim 8, further comprising:
identifying a virtual depth of an object focused on by the first pose of the user's eye relative to virtual depths of other objects within the integral lightfield frame; and
calculating the first accommodation range so that a refractive index of the lenslet array presents other objects at virtual depths within the first accommodation range to be in focus (See [0040] and [0041] - selecting the location of the virtual reference plane containing the augmented reality information relative to the location of objects in the real world scene being observed by the viewer).
The motivation for combining Lapstun and Hua has been discussed in connection with claim 8, above. 
Regarding claim 13, Lapstun and Hua disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Lapstun does not explicitly disclose the method of claim 8, further comprising:
identifying a virtual depth of a target object focused on by the first pose of the user's eye relative to virtual depths of other objects within the integral lightfield frame; and
calculating the first accommodation range so that a refractive index of the lenslet array presents other objects at virtual depths within the first accommodation range to be out of focus when a gaze of the user's eye is focused on the target object .
However, Hua from the same or similar endeavor of wearable display discloses the method of claim 8, further comprising:
identifying a virtual depth of a target object focused on by the first pose of the user's eye relative to virtual depths of other objects within the integral lightfield frame; and
calculating the first accommodation range so that a refractive index of the lenslet array presents other objects at virtual depths within the first accommodation range to be out of focus when a gaze of the user's eye is focused on the target object (See [0040] and [0041] - selecting the location of the virtual reference plane containing the augmented reality information relative to the location of objects in the real world scene being observed by the viewer).
The motivation for combining Lapstun and Hua has been discussed in connection with claim 8, above. 
Regarding claims 21 and 23-26, claims 21 and 23-26 are rejected under the same art and evidentiary limitations as determined for the method of claims 8 and 10-13.
a display panel coupled to the at least one processor; an eye tracking component coupled to the at least one processor; and a storage component to store a set of executable instructions, the set of executable instructions configured to manipulate the at least one processor (See FIG. 12 and [0665])
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun, in view of Hua, and further in view of Yoshino (US 20050237622 A1), hereinafter referred to as Yoshino
Regarding claim 9, Lapstun and Hua disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Lapstun does not explicitly disclose the method of claim 8, wherein adjusting the first accommodation range to the second accommodation range comprises:
applying a voltage to a variable-index material disposed between the display panel and the lenslet array to induce a change in a refractive index of the variable-index material, wherein the change in the refractive index causes a change in incidence angles of light entering and exiting the lenslet array.
However, Hua from the same or similar endeavor of wearable display discloses the method of claim 8, wherein adjusting the first accommodation range to the second accommodation range comprises:
applying a voltage to a variable-index material to induce a change in a refractive index of the variable-index material, wherein the change in the refractive index causes a change in incidence angles of light entering and exiting the lenslet array (See [0041] - vari-focal element 728 ).

Further, Yoshino from the same or similar endeavor of light field display discloses disposed between the display panel and the lenslet array (See FIGS. 1-1-7, 4-4-1 and 4-4-2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Lapstun and Hua to add the teachings of Yoshino as above, in order to provide lens that has gradient changes in index of refraction according to the depth in the lens so that incoming light changes the directions according to the distribution of index of refraction in the lens (Yoshino, [0136]).
Regarding claim 22, Lapstun and Hua disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim. Further, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486